01/27/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0201
                        DA 21-0201


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

BRANDON JAMES BLACKGOAT,

      Defendant and Appellant.


                                     ORDER


      Upon consideration of Unopposed Motion for Extension of Time to File

Opening Brief, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including March 24, 2022, within which to prepare, file, and serve

Appellant’s Opening Brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           January 27 2022